Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on September 18, 2019.
The instant application is a divisional of application 14/810,328 (now U.S. Patent 10,430,721) filed July 27, 2015.
Claims 1-4 are currently pending and claims 5-14 are withdrawn.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a system for classifying anomalous user behavior by analyzing user behavior and resources accessed by the user.
II. Claims 5-14, drawn to a system for classifying anomalous user behavior by analyzing co-occurring topics.
The inventions are independent or distinct, each from the other because:

Inventions I. and II. are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed invention I. is described in Fig. 2 and is a process for classifying user access records as anomalous using a resampling method.  Invention II. is described in Fig. 3 as a process for classifying user behavior as anomalous using a topic model.  Additionally, the respective dependent claims do not overlap (claims 2-4 covers the matrix generation using training and test data; claims 6-9 and 11-14 cover the details of generating topics using the topics model).   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Michael P. Shepherd on April 28, 2022 a provisional election was made without traverse to prosecute the invention of I., claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019, 5/8/2020, and 2/22/2021 have been considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses:
test data comprising a first representation of resources accessed by the user during a test time period;
training data comprising a respective second representation of resources accessed by the user for each of multiple time periods prior to the test time period;
…
generating a resampling model from the training data and from multiple instances of the first representation for the test time period, the resampling model having second characteristic features of the training data and the multiple instances of the first representation for the test time period;
computing a difference between the initial model and the resampling model including comparing the first characteristic features of the training data and the second characteristic features of the training data and the multiple instances of the first representation for the test time period; and
classifying the user behavior in the test time period as anomalous based on the difference between the initial model and the resampling model.

The closest prior art of record, Puri  et al., U.S. Patent Application Publication 2015/0106324 teaches contextual graph matching based anomaly detection of log file data but does not disclose the specific details disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121